Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-5, and 7-20 have been examined and rejected. This Office action is responsive to the amendment filed on 05/24/2021, which has been entered in the above identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19 and 20 recite “select a specific device of a plurality of specific devices based on the time information and an operation by the operation subject on one of the displayed first operation object or the displayed second operation object, wherein each of the plurality of specific devices is in a real space”, wherein it is unclear “select a  to specific device based on  which criteria, that is, based on time information, or an 
Claims 2-5, and 7-18 are rejected for failing to cure the deficiency from their respective parent claim by dependency


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
Claim 1, 4, 15, 19, and 20 are rejected under AIA  35 U.S.C §103 as being unpatentable over NAKADE et al. (US 20120139689 A1, hereinafter NAKADE) in view of ZHOU et al. (US 20150088799 A1, hereinafter ZHOU).

As to independent claims 1, 19, and 20, NAKADE teaches an information processing apparatus (Fig. 1, paragraph [0010] FIG. 1 is a block diagram for showing an example of the structure of an operation controlling apparatus), comprising:
a processor (Fig. 1, paragraph [0041], system controller 108) configured to: 
(Fig. 3A, 3B, 4, paragraph [0046], When the operator 201 wishes to rise up the volume, she/he holds her/his hand(s) at the height of the region 406. The operation controlling apparatus 101 detects the distance up to the projection surface, i.e., the palm(s) 205, by means of the distance detector portion 106, and determines that the projection surface lies at the position of the region 406, and thereby projecting a screen image 503 corresponding to the control item "volume up", i.e., the control item 3; the operation 201 hand position is the first information; 201 is the operation subject; hand at different height position such as 406 is the first state, 407 is the  second state); 
display of an operation object on a body of the operation subject (paragraph [0046], FIG. 6 shows an example of the image, which is projected on the palm 205 of the operator), 
control, based on the first state of the operation subject, display of a first operation object on a body of the operation subject (Fig. 5, 6, paragraph [0046], The operation controlling apparatus 101 detects the distance up to the projection surface, i.e., the palm(s) 205, by means of the distance detector portion 106, and determines that the projection surface lies at the position of the region 406, and thereby projecting a screen image 503 corresponding to the control item "volume up", i.e., the control item 3. FIG. 6 shows an example of the image, which is projected on the palm 205 of the operator. The screen image 503 projected is displayed on the palm 205 of the operator 201; 503 is the first operation object); and 
(Fig. 5, paragraph [0046], When the operator holds her/his hands up and down, thereby changing the regions, the operation controlling apparatus 101 projects the screen corresponding to each of the regions; at hand position 407, the second operation object 504 is displayed on palm 205), wherein each of the displayed first operation object and the displayed second operation object is visually recognizable by the operation subject (paragraph [0042], 205 depicts a palm of the operator 205, 206 depicts an image, which the operation controlling apparatus projects on the palm 201, and 207 depicts the distance from the operation controlling apparatus 101 to the projection surface, i.e., the palm 205 of the operator 201; the first operation object 503 or the second operation object 504 is display on palm 205), and 
select a specific device of a plurality of specific devices (paragraph [0036], in FIG. 8.  A reference numeral 801 depicts a name of the control target equipment(s), 802 an ID for managing the control target equipment, uniquely, and 803 information necessary for connecting with the control target equipment(s), for example, an IP address, a password, etc. 804 depicts a selection order of operation of the control target equipment(s), designating such an order, for example, that the control target equipment having the smallest number is made operable when an operator starts the operation), and an operation by the operation subject on one of the displayed first operation object or the displayed second operation object, wherein each of the plurality of specific devices is in a real space (Fig. 8, paragraph [0036], 808 depicts a condition of the control target equipment, on which the control item can be operated, paragraph [0035], the network within a home is connected the household equipment, such as, an air conditioner 122 and/or a TV 123, a recorder 124, an interphone 125, etc; TV is one of the devices at home; the control target equipment such as TV is one equipment in real space).
NAKADE does not teach:
acquire time information that corresponds to a time of display of an operation object on a display, wherein the time information includes at least one of a clock time, a time zone, a date, a day, a season, or schedule information;
select a specific device of a plurality of specific devices based on the time information.
ZHOU teaches:
acquire time information that corresponds to a time of display of an operation object on a display, wherein the time information includes at least one of a clock time, a time zone, a date, a day, a season, or schedule information (paragraph [0011], operation score deriving unit which derives an operation probability being a probability that a target user who is a user of a target terminal device in the plurality of terminal devices performs next time a candidate operation being the operation stored in the operation storing unit, based on a target user identifier being an identifier of the target user, the history operation, and the participating user identifier; a target terminal device performs next time a candidate operation that is the operation stored in the operation storing unit is based on the schedule information; paragraph [0195], the display object storing unit stores an arrangement position that is a position where the arranged object is arranged in the shared screen);
(paragraph [0215], an operation recommending unit which outputs information recommending inputting the candidate operation which is selected according to the derived operation probability of the candidate operation to the target terminal device).
Since NAKADE teaches a method of user posture based projected device control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first information related to the body form includes biological information of the operation subject, and the display of the first operation object is based on the biological information of the operation subject, as taught by ZHOU, as the prior arts are from the same application field of operating a target device input assisting, and ZHOU further teaches selecting a device based on the time schedule information. By incorporating ZHOU into NAKADE would expand the utility of NAKADE’s system by allowing recommending inputting the candidate operation which is selected according to the derived operation probability of the candidate operation to the target terminal device (ZHOU, paragraph [0215]).


As to dependent claim 2, the rejection of claim 1 is incorporated. NAKADE teaches
the information processing apparatus according to claim 1, wherein 
the body form includes a posture of the operation subject (Fig. 3A, 3B, paragraph [0046], When the operator 201 wishes to rise up the volume, she/he holds her/his hand(s) at the height of the region 406), and
(Fig. 3A, 3B, paragraph [0046], The operation controlling apparatus 101 detects the distance up to the projection surface, i.e., the palm(s) 205, by means of the distance detector portion 106, and determines that the projection surface lies at the position of the region 406, and thereby projecting a screen image 503 corresponding to the control item "volume up", i.e., the control item 3; 503 is the displayed first operation object based on the operation 201 hand position).


As to dependent claim 4, the rejection of claim 1 is incorporated. NAKADE teaches the information processing apparatus according to claim 1, wherein 
the first information related to the body form includes an action of the operation subject, and the display of the first operation object is based on the action of the operation subject (Fig. 3A, 3B, 6, paragraph [0046], When the operator 201 wishes to rise up the volume, she/he holds her/his hand(s) at the height of the region 406. The operation controlling apparatus 101 detects the distance up to the projection surface, i.e., the palm(s) 205, by means of the distance detector portion 106, and determines that the projection surface lies at the position of the region 406, and thereby projecting a screen image 503 corresponding to the control item "volume up", i.e., the control item 3; the operation 201 hand position is the first information; 601 is the display of the first operation object).


claim 5, the rejection of claim 1 is incorporated. NAKADE teaches the information processing apparatus according to claim 1, wherein the control of the display screen to display the first operation object is further based on at least one of second information related to a display location at which the first operation object is visually recognizable, third information that specifies the operation subject, or fourth information that specifies attributes of the operation subject (paragraph [0042], 205 depicts a palm of the operator 205, 206 depicts an image, which the operation controlling apparatus projects on the palm 201, and 207 depicts the distance from the operation controlling apparatus 101 to the projection surface).


As to dependent claim 15, the rejection of claim 1 is incorporated. NAKADE teaches the information processing apparatus according to claim 1, the processor is further configured to control, based on reception of notification information from the specific device, a display screen to display a notification operation object for notification to the operation subject (paragraph [0037], there may be displayed a message 506 for noticing that it is outside of an operation region of the control item; 506 is the notification operation object).

	
Claim 3 is rejected under AIA  35 U.S.C §103 as being unpatentable over NAKADE et al. (US 20120139689 A1, hereinafter NAKADE) in view of ZHOU et al. (US 20150088799 A1, hereinafter ZHOU) in view of Yuki et al. (US 20110072373 A1, hereinafter Yuki).

As to dependent claim 3, the rejection of claim 1 is incorporated. NAKADE/ZHOU does not teach the information processing apparatus according to claim 1, wherein 
the first information related to the body form includes biological information of the operation subject, and 
the display of the first operation object is based on the biological information of the operation subject.
	Yuki teaches:
the first information related to the body form includes biological information of the operation subject, and the display of the first operation object is based on the biological information of the operation subject (paragraph [0344], For example, a menu that encourages healthcare (such as a menu for setting humidification or temperature of an air conditioner) can be displayed preferentially according to the external temperature or body temperature, wherein the body temperature is the biological information of the user, and the menu for setting humidification or temperature of an air conditioner) is the displayed operation object).
Since NAKADE/ZHOU teaches a method of user posture based projected device control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first information related to the body form includes biological information of the operation subject, and the display of the first operation object is based on the biological information of the operation subject, as the display mode is switched according to the held-state information (Yuki, paragraph [0344]).

Claim 7 is rejected under AIA  35 U.S.C §103 as being unpatentable over NAKADE et al. (US 20120139689 A1, hereinafter NAKADE) in view of ZHOU et al. (US 20150088799 A1, hereinafter ZHOU) in view of Forutanpour et al. (US 20160239091 A1, hereinafter Forutanpour).

As to dependent claim 7, the rejection of claim 1 is incorporated. NAKADE teaches the information processing apparatus according to claim 1, wherein the processor is further configured with a display location of the first operation object associated with the operation of the specific device (paragraph [0042], 205 depicts a palm of the operator 205, 206 depicts an image, which the operation controlling apparatus projects on the palm 201).
NAKADE/ZHOU does not teach: 
determine a display location of the first operation object based on a degree of information safety; and 
control the display screen to display the first operation object at  the determined display location  such that the first operation object is visually recognizable by the operation subject.

determine a display location of the first operation object based on a degree of information safety; and control the display screen to display the first operation object at  the determined display location  such that the first operation object is visually recognizable by the operation subject (paragraph [0040], the device may be configured to display more private information on display regions facing toward a user's body and less private information on display regions facing away from the user's body; information privacy is the degree of information safety).
Since NAKADE/ZHOU teaches a method of user posture based projected device control,it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to determine a display location of the first operation object based on a degree of information safety, and control the display screen to display the first operation object at  the determined display location  such that the first operation object is visually recognizable by the operation subject, as taught by Forutanpour, as the prior arts are from the same application field of information interface display related to user body, and Forutanpour further teaches displaying user interface information on body parts based on information safety feature. By incorporating Forutanpour into NAKADE/ZHOU would expand the utility of NAKADE/ZHOU’s system by allowing applications that will benefit from a higher quality display may launch in or be moved to display regions having appropriate display capabilities (Forutanpour, paragraph [0038]).




Claims 8-10 are rejected under AIA  35 U.S.C §103 as being unpatentable over NAKADE et al. (US 20120139689 A1, hereinafter NAKADE) in view of ZHOU et al. (US 20150088799 A1, hereinafter ZHOU) in view of SEO et al. (US 20150253862 A1, hereinafter SEO).

As to dependent claim 8, the rejection of claim 1 is incorporated. NAKADE/ZHOU does not teach wherein the processor is further configured to: 
determine a display location of the first operation object based on at least one of second information that specifies the operation subject or third information that specifies an attribute of the operation subject; and 
control the display screen to display the first operation objectat the determined display location.
SEO teaches:
determine a display location of the first operation object based on at least one of second information that specifies the operation subject or third information that specifies an attribute of the operation subject (paragraph [0157], Referring again to FIG. 3, upon recognition of user's gazing at their hand, the control module 280 displays an execution screen of an application being executed on a transparent display area corresponding to the palm at which the user gazes (S110); user gaze the hand is the second information of the operation subject; and the user hand is the specified location); and 
control the display of the first operation objectat the determined display location (paragraph [0158], upon recognition of the user's gazing at their hand 
300 in the state of FIG. 5(b), the control module 280 can display the display 231 the application execution screen in the transparent display area 253 corresponding to the user's hand).
Since NAKADE/ZHOU teaches a method of user location based projected device control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to determine a display location of the first operation object based on at least one of second information that specifies the operation subject or third information that specifies an attribute of the operation subject; and control the display of the first operation objectat the determined display location, as taught by SEO, as the prior arts are from the same application field of information interface display related to user body. By incorporating SEO into NAKADE/ZHOU would expand the utility of NAKADE/ZHOU’s system by allowing the position or area of the region in which the application execution screen is displayed may be changed from the position or area of the region before recognition of user's gazing at their hand (SEO, paragraph [0157]).


As to dependent claim 9, the rejection of claim 1 is incorporated. NAKADE/ZHOU does not teach the information processing apparatus according to claim 1, wherein the processor is further configured to: 
determine a first display location of the first operation object based on the body form of the operation subject; and control the display of the first operation object is displayed at the first display location.

determine a first display location of the first operation object based on the body form of the operation subject (paragraph [0157], Referring again to FIG. 3, upon recognition of user's gazing at their hand, the control module 280 displays an execution screen of an application being executed on a transparent display area corresponding to the palm at which the user gazes (S110); user gaze the hand is the second information of the operation subject; and the user hand is the specified location); and 
control the display of the first operation object is displayed at the first display location (paragraph [0158], upon recognition of the user's gazing at their hand 300 in the state of FIG. 5(b), the control module 280 can display the display 231 the application execution screen in the transparent display area 253 corresponding to the user's hand).
Since NAKADE/ZHOU teaches a method of user location based projected device control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to determine a first display location of the first operation object based on the body form of the operation subject; and control the display of the first operation object is displayed at the first display location, as taught by SEO, as the prior arts are from the same application field of information interface display related to user body. By incorporating SEO into NAKADE/ZHOU would expand the utility of NAKADE/ZHOU’s system by allowing the position or area of the region in which the application execution screen is displayed may be changed from the position or area of the region before recognition of user's gazing at their hand (SEO, paragraph [0157]).


As to dependent claim 10, the rejection of claim 9 is incorporated. NAKADE/ZHOU does not teaches the information processing apparatus according to claim 9, wherein 
the body form of the operation subject includes a
the processor is further configured to:  Page 7 of 18Application No. 16/313,519 Reply to Office Action of December 3, 2019 
determine a second display location based on the specific motion of the operation subject; and control the display screen to display the first operation object at the second display location.
SEO teaches:
the body form of the operation subject includes a(paragraph [0157], Referring again to FIG. 3, upon recognition of user's gazing at their hand, the control module 280 displays an execution screen of an application being executed on a transparent display area corresponding to the palm at which the user gazes (S110); user gaze the hand is the second information of the operation subject; and the user hand is the specified location); and 
the processor is further configured to:  Page 7 of 18Application No. 16/313,519 Reply to Office Action of December 3, 2019 
determine a second display location based on the specific motion of the operation subject; and control the display screen to display the first operation object at the second display location (paragraph [0158], FIG. 5 illustrates an example of changing the position of an execution screen of an application being executed when the user's gazes at their palm is recognized.  FIG. 5(a) shows that the application execution screen 400 is displayed in the upper region of the left side of a transparent display area 252 of the display 231 when the user does not gaze at their hand since the user keeps their eyes forward; screen 400 is the second display location).
Since NAKADE/ZHOU teaches a method of user location based projected device control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by SEO, as the prior arts are from the same application field of information interface display related to user body. By incorporating SEO into NAKADE/ZHOU would expand the utility of NAKADE/ZHOU’s system by allowing the position or area of the region in which the application execution screen is displayed may be changed from the position or area of the region before recognition of user's gazing at their hand (SEO, paragraph [0157]).


Claims 11-14 are rejected under AIA  35 U.S.C §103 as being unpatentable over NAKADE et al. (US 20120139689 A1, hereinafter NAKADE) in view of ZHOU et al. (US 20150088799 A1, hereinafter ZHOU) in view of SEO et al. (US 20150253862 A1, hereinafter SEO) in view of Galor et al. (US 2013/0055120 A1, hereinafter Galor).

As to dependent claim 11, the rejection of claim 10 is incorporated. NAKADE/ZHOU/SEO does not teach the information processing apparatus according to claim 10, wherein a specific object is associated with a target of the specific motion.
Galor teaches the information processing apparatus according to claim 10, wherein a specific object is associated with a target of the specific motion (paragraph [0051], user 22A performing an initial pointing gesture directed toward one of the air vents, the one air vent is the specific object which is the target of the pointing gesture).
 determining an input into a related electronic device (Galor, paragraph [0004]).


As to dependent claim 12, the rejection of claim 11 is incorporated. NAKADE teaches the information processing apparatus according to claim 11, wherein the specific object associated with the target device includes the first operation object associated with the operation corresponding to the specific device (paragraph [0046], The operation controlling apparatus 101 detects the distance up to the projection surface, i.e., the palm(s) 205, by means of the distance detector portion 106, and determines that the projection surface lies at the position of the region 406, and thereby projecting a screen image 503 corresponding to the control item "volume up"; the target device is TV).
NAKADE/ZHOU/SEO does not teach the target of the specific motion.
Galor teaches the target of the specific motion (paragraph [0051], user 22A performing an initial pointing gesture directed toward one of the air vents, the one air vent is the specific object which is the target of the pointing gesture; the temp icon on display 28 is the first operation object for the air conditioning device).
 determining an input into a related electronic device (Galor, paragraph [0004]).

As to dependent claim 13, the rejection of claim 11 is incorporated. NAKADE teaches the information processing apparatus according to claim 11, wherein the specific object associated with the target device includes the first operation object associated with the operation corresponding to the specific device (paragraph [0046], The operation controlling apparatus 101 detects the distance up to the projection surface, i.e., the palm(s) 205, by means of the distance detector portion 106, and determines that the projection surface lies at the position of the region 406, and thereby projecting a screen image 503 corresponding to the control item "volume up"; the target device is TV).
NAKADE/ZHOU/SEO does not teach the target of the specific motion, and the specific object is in the real space.
Galor teaches the target of the specific motion (paragraph [0051], user 22A performing an initial pointing gesture directed toward one of the air vents, the one air vent is the specific object which is the target of the pointing gesture; the temp icon on display 28 is the first operation object for the air conditioning device), and the specific object is in the real space (Fig. 4, the air vent is in the room).
Since NAKADE/ZHOU/SEO teaches a method of user posture based projected device control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the target of the specific motion, , and the specific object is in the real space, as taught by Galor, as the prior arts are from the same application field of information interface display related to user body, and Galor further teaches selecting a target device by user gesture. By incorporating Galor into NAKADE/ZHOU/SEO would expand the utility of NAKADE/ZHOU/SEO’s system by allowing determining an input into a related electronic device (Galor, paragraph [0004]).


As to dependent claim 14, the rejection of claim 13 is incorporated. ZHOU/ teaches the information processing apparatus according to claim 13, wherein the processor is further configured to select the specific device based on at least one of second information related to an environment in the real space, or third information related to a form of a person in the real space  (paragraph [0011], operation score deriving unit which derives an operation probability being a probability that a target user who is a user of a target terminal device in the plurality of terminal devices performs next time a candidate operation being the operation stored in the operation storing unit, based on a target user identifier being an identifier of the target user, the history operation, and the participating user identifier; an identifier of the target user is a form of a person in the real space).


Claims 16-17 are rejected under AIA  35 U.S.C §103 as being unpatentable over NAKADE et al. (US 20120139689 A1, hereinafter NAKADE) in view of ZHOU et al. (US 20150088799 A1, hereinafter ZHOU) in view of Shepherd et al. (US 20150149929 A1, hereinafter Shepherd).

As to dependent claim 16, the rejection of claim 15 is incorporated. NAKADE teaches the information processing apparatus according to claim 15, wherein the processor is further configured to control the display screen to display the notification operation object at a display location (paragraph [0037], there may be displayed a message 506 for noticing that it is outside of an operation region of the control item; 506 is the notification operation object).
	NAKADE/ZHOU does not teach:
the notification operation object is visually recognizable by each of a plurality of operation subjects.
	Shepherd teaches:
the notification operation object is visually recognizable by each of a plurality of operation subjects (Fig. 1, paragraph [0049], image 103 on a project screen is viewable to users 102A – 102N).
 to enable a virtual collaboration session (Shepherd, paragraph [0048]).

As to dependent claim 17, the rejection of claim 15 is incorporated. NAKADE teaches
the information processing apparatus according to claim 15, the processor is further configured to control the display screen to display the notification operation object at a display location at which the notification operation object is visually recognizable by the operation subject (paragraph [0037], there may be displayed a message 506 for noticing that it is outside of an operation region of the control item; 506 is the notification operation object which is visually only on the hand recognizable by the operator 201).
 	NAKADE/ZHOU does not teach:
display object is visually recognizable only by the operation subject.
	Shepherd teaches:
the notification operation object is visually recognizable by each of a plurality of operation subjects (Fig. 1, paragraph [0050], each user 102A – 102N can only see his/her device screen).
 to enable a virtual collaboration session (Shepherd, paragraph [0048]).

Claim 18 is rejected under AIA  35 U.S.C §103 as being unpatentable over NAKADE et al. (US 20120139689 A1, hereinafter NAKADE) in view of ZHOU et al. (US 20150088799 A1, hereinafter ZHOU) in view of Shepherd et al. (US 20150149929 A1, hereinafter Shepherd) and in view of Pance et al. (US 20100083188 A1, hereinafter Pance).

As to dependent claim 18, the rejection of claim 17 is incorporated. NAKADE teaches
the information processing apparatus according to claim 17, wherein the display of the notification operation object is based on the operation subject in the real space (paragraph [0037], there may be displayed a message 506 for noticing that it is outside of an operation region of the control item; 506 is the notification operation object which is visually only on the hand recognizable by the operator 201).
 	NAKADE/ZHOU/Shepherd does not teach:

	Pance teaches:
the display of the object is based on presence of only the operation subject in the real space (paragraph [0062], Private or sensitive information may only be viewable when the user presence context is that a single user is present, defining a private user presence context).
Since NAKADE/ZHOU/Shepherd teaches a method of user body gesture based projected device control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display of the object is based on presence of only the operation subject in the real space, as taught by Shepherd, as the prior arts are from the same application field of information interface display to users, and Pance further teaches private display for a single user context. By incorporating Pance into NAKADE/ZHOU/Shepherd would expand the utility of NAKADE/ZHOU/Shepherd’s system by allowing content may be hidden/viewable and/or available or active applications may be enabled/disabled based upon user presence contexts (Pance, paragraph [0062]).


Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 12-14, and 19-20.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
Jennifer TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Q.W./


/BEAU D SPRATT/Primary Examiner, Art Unit 2143